Citation Nr: 0025209	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-08 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for service-connected 
kidney stones (characterized for rating purposes as post-
operative calculus in the kidney, nephrolithiasis, post-
operative ureteral lithotomy), currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from November 1948 to June 
1952, and from October 1955 to April 1958.  His service 
records show that he is a veteran of the Korean Conflict and 
that he has been awarded the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
an increased evaluation, from a noncompensable rating to a 20 
percent rating, for his service-connected kidney stones.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected renal disability is rated 
as post-operative calculus in the kidney, nephrolithiasis, 
post-operative ureteral lithotomy, and is currently 
manifested by the presence of a small, 2-millimeter calculus 
located in the midpole region of his left kidney and attacks 
of colic-type pain which occur approximately once per year 
due to left kidney obstruction.  The disability is treated 
with surgical placement of a stent.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 20 
percent for service-connected kidney stones have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.115b, 
Diagnostic Codes 7508, 7509 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that during active 
duty he underwent surgery for removal of renal stones from 
his left kidney.  In an April 1959 VA Regional Office 
decision, he was granted service connection and a 
noncompensable evaluation for calculus of the left kidney.  
Since that time until the time of the current rating decision 
on appeal, this noncompensable evaluation remained unchanged 
except for a grant of a temporary total evaluation for 
convalescence, pursuant to Paragraph 30.  This was for the 
period from June 1983 to the end of July 1983, following 
surgical removal of a stone in his right kidney.  The 
veteran's disability is currently characterized for rating 
purposes as post-operative calculus in the kidney, 
nephrolithiasis, post-operative ureteral lithotomy.

The evidence shows that in January 1997, the veteran was 
hospitalized at Good Samaritan Hospital in Kearney, Nebraska, 
for complaints of severe colicky-type pain in his left flank 
with nausea.  On inpatient admission, an intravenous 
pyelogram revealed a normal appearing right kidney and an 
obstructed left kidney.  No definite stone was revealed, but 
there was left kidney obstruction demonstrated by a delayed 
function and dilatation down to the junction of the middle 
and lower third ureter.  Thereafter, a bilateral retrograde 
pyelography revealed a 2-millimeter calcification near the 
upper pole of the veteran's left kidney and an additional 
obscuration above the calcification suggesting its presence 
within the renal calyx of the left kidney.  The diagnosis was 
high-grade left ureteral obstruction.  The veteran underwent 
urethroscopic surgery which found no appreciable kidney 
stone.  A cytoscopic stent placement was performed.

In an October 1997 written statement by Scott F. Howe, M.D., 
of Kearney Urology Center, P.C., Dr. Howe reported that the 
veteran was seen by him in October 1997 for a follow up of 
his left ureteral obstruction, status post surgical stenting.  
An intravenous pyelogram was performed on the veteran by Dr. 
Howe which revealed normal findings.  Dr. Howe noted that the 
veteran still had a small stone overlying his left kidney, 
but there was no residual obstruction in the distal left 
ureter.  Though Dr. Howe could not determine the exact 
etiology of the obstruction, he suspected it was a stricture.

During a March 1998 VA genitourinary examination, the veteran 
reported that since his surgery in January 1997, he usually 
passed urine two or three times during the daytime hours and 
during nighttime hours he passed urine approximately every 
two hours.  He stated that his voiding problem frequently 
interrupted his working.  He described his urinary 
incontinence as being to the extent that he had to change his 
underwear approximately two times per day because or urinary 
leaking.  According to the veteran, he experienced a urinary 
tract infection once every two months.  He denied having had 
a diagnosis of gout or of experiencing renal colic in the 
past two years.  Additionally, he stated that he did not 
require catheterization or dialysis treatment, nor has he 
ever had dilation of his urinary tract.  He was not using any 
medication to treat his kidney stones at the time of the 
examination.  Clinical findings show that his blood pressure 
at the time was 136/84.  X-rays revealed calculus on the left 
side, probably in the left kidney, and no definite 
calcifications on the right side.  The diagnosis was history 
of renal calculi on repeated occasions.  The VA examiner 
determined that the veteran's history and current status did 
not suggest nephritis.

A July 1998 hospitalization report from Good Samaritan 
Hospital shows that the veteran reported for treatment for 
complaints of penile pain, urinary frequency, urgency and 
nocturia.  Initially, he was diagnosed with hematuria with 
lower urinary tract voiding symptoms, but a subsequent 
cytoscopic examination revealed transitional cell carcinoma 
of the veteran's bladder.  The report of an August 1998 VA 
genitourinary examination indicates that the veteran's 
primary genitourinary problems were related to his bladder 
carcinoma diagnosis.  The VA examiner noted in the report 
that the veteran had left nephrolithiasis but did not have 
recurrent urinary tract infections or acute nephritis.  A 
urinalysis was normal.  

Private medical records from Good Samaritan Hospital show 
that in September 1998, the veteran was admitted for 
treatment for complaints of severe colicky left flank pain.  
An intravenous pyelogram revealed an obstructed left kidney 
with a small renal calculus located in the midpole of the 
left kidney as previously noted in his history.  A cytoscopy 
and urethroscopy revealed that his distal ureter was very 
inflamed and irritated.  However, no definite kidney stones 
could be seen so a ureteral stent was inserted.  According to 
the report, the veteran did well, postoperatively, and was 
dismissed from the hospital.  The diagnoses were transitional 
cell carcinoma of the bladder, nephrolithiasis, and 
obstructive left kidney.   

In the October 1998 RO rating decision currently on appeal, 
the veteran was granted an increased evaluation for his 
kidney stones, from noncompensable to 20 percent, effective 
from January 1997.  The effective date was based on the date 
of his admission for hospitalization and treatment of left 
kidney obstruction at Good Samaritan Hospital.

In August 1999, the veteran underwent a VA genitourinary 
examination which was conducted for purposes of determining 
the relationship, if any, between his service-connected 
kidney stones and the bladder carcinoma which had developed 
in recent years.  At the time of the examination, the veteran 
reported that his genitourinary symptoms were not specific 
except for frequent urination with a frequency of once every 
two hours, both day and night.  Urination was not accompanied 
by pain, dysuria, hesitancy or stream problems.  He also 
denied having any recent hematuria or lethargy, weakness or 
anorexia.  He reported, in fact, that he had gained 
approximately 20 pounds of weight in the prior year.  At the 
time of the examination, he denied having urinary 
incontinence.  His medical treatment history was significant 
for requiring cytoscopy and bladder biopsy every three months 
to monitor his transitional cell carcinoma.  He denied having 
recurrent kidney infections and there was no renal colic or 
bladder stones.  Physical examination noted normal vital 
signs, blood pressure of 130/80, and the presence of normal 
genitalia.  There was a scar noted at the midline of the 
veteran's lower abdomen which measured approximately 3 inches 
long.  There was also another scar which measured 
approximately 6 inches long and was located at his right 
lateral aspect near the kidney region and extending to his 
back.  His endocrine, neurological, and vascular systems were 
unaffected by his kidney disability.

Following his review of the veteran's claims file and his 
pertinent medical history, the VA examiner stated, in 
essence, that the findings were indeterminate at the time for 
drawing any relationship between the veteran's service-
connected nephrolithiasis and the transitional cell carcinoma 
of his bladder.  The examiner noted that the veteran's kidney 
stones were not in his bladder and there was no objective 
evidence that any such stones had lodged in the bladder and 
irritated its lining over time.

II.  Analysis

To the extent that the veteran contends that his service-
connected renal disability is productive of a greater level 
of impairment than that which is reflected by the 20 
evaluation currently assigned, his claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991), in that it is not inherently 
implausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631 (1992).  Relevant evidence has been properly developed, 
and no further assistance is required to comply with VA's 
duty to assist.  Id. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  

Kidney stones (nephrolithiasis) is to be rated as 
hydronephrosis, except for situations when there is recurrent 
stone formation requiring one or more of the following: 1. 
diet therapy; 2. drug therapy; or 3. invasive or non-invasive 
procedures more than two times per year, which warrants a 30 
percent rating.  
38 C.F.R. § 4.115b, Diagnostic Code 7508 (1999).

Under 38 C.F.R. § 4.115b including Diagnostic Code 7509 
(1999), hydronephrosis with only an occasional attack of 
colic, not infected and not requiring catheter drainage, 
warrants a 10 percent rating.  Hydronephrosis with frequent 
attacks of colic, requiring catheter drainage warrants a 20 
percent rating.  Hydronephrosis with frequent attacks of 
colic with infection (pyonephrosis), and kidney function 
impaired warrants a 30 percent rating.  Hydronephrosis that 
is severe is to be rated as renal dysfunction.

Voiding dysfunctions are to be rated as either urine leakage, 
urine frequency, or obstructed voiding.  Specifically, 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed less 
than two times per day warrants a 20 percent rating; the need 
to wear absorbent materials which must be changed two to four 
times per day warrants a 40 percent rating; and the use of an 
appliance or wearing of absorbent materials which must be 
changed more than four times per day warrants a 60 percent 
rating. 38 C.F.R. § 4.115a (1999).

Urinary frequency with a daytime voiding interval between two 
and three hours or awakening to void two times per night 
warrants a 10 percent rating; with a daytime voiding interval 
between one and two hours or awakening to void three to four 
times per night warrants a 20 percent rating; and with 
daytime voiding interval less than one hour or awakening to 
void five or more times per night warrants a 40 percent 
rating. Id.

Obstructive voiding symptomatology with or without stricture 
disease requiring dilatation one to two times per year 
warrants a non-compensable evaluation. Marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of 
post-void residuals greater than 150 cc, uroflowmetry with a 
marked diminished peak flow rate (less than 10 cc/sec), 
recurrent urinary tract infections secondary to obstruction, 
or stricture disease requiring periodic dilatation every two 
to three months, warrants a 10 percent rating.  Urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating. Id.

Urinary tract infections requiring long-term drug therapy, 
one to two hospitalizations per year and/or requiring 
intermittent intensive management warrants a 10 percent 
rating. Urinary tract infection where the evidence shows 
recurrent symptomatic infection requiring drainage and 
frequent hospitalization (greater than two times per year) 
and/or requiring continuous intensive management warrants a 
30 percent rating. Id.

Neither is there a showing of renal dysfunction with albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under diagnostic code 7101.  
Recent urinalysis tests have been normal, and the veteran's 
blood pressure has been documented as 130/80 on recent 
examination.  

Initially, the Board notes that The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court") in Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (per curiam), stated that "when it is not possible to 
separate the effects of the [service-connected condition and 
the non-service-connected condition], VA regulations at 38 
C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that such signs and symptoms be attributed to the service-
connected condition. 61 Fed. Reg. 52698 (Oct. 8, 1996)." 
Accordingly, the Board will analyze all of the veteran's 
genitourinary symptoms in relation to potentially applicable 
Diagnostic Codes.  

First, as to urinary frequency, the Board notes that medical 
records show that the veteran complained of frequent 
urination noted to be once every two hours both day and 
night.  Accordingly, the Board finds that the record on 
appeal does not show that the veteran experiences either 
daytime voiding intervals of less than one hour or nighttime 
voiding of five or more times per night.  38 C.F.R. § 4.115a 
(1999). Therefore, an increased rating is not warranted based 
on urinary frequency.

Next, the Board looks at urine leakage, obstructed voiding, 
and urinary tract infections.  The record does not indicate 
that the veteran must wear absorbent materials which must be 
changed more than four times a day.  On the most recent VA 
examination, he denied having any incontinence.  Neither is 
there any evidence to show that the veteran has urinary 
retention requiring intermittent or continuous 
catheterization.  Moreover, the record is devoid of any 
evidence that the veteran had recurrent urinary tract 
infections that required drainage and frequent 
hospitalization or required continuous intensive management. 
38 C.F.R. § 4.115a (1999). Therefore, an increased rating is 
not warranted based on urine leakage, obstructed voiding, or 
urinary tract infections.

The appropriate rating code for the current kidney stone 
disability is contained in 38 C.F.R. § 4.115b, Diagnostic 
Code 7509.  The medical evidence shows that in the period 
from October 1997 to August 1999, the veteran was 
hospitalized on two occasions, once in October 1997 and again 
in September 1998, for surgical placement of a stent for 
treatment of left-sided colicky pain due to a diagnosis of an 
obstructed left kidney.  Pyelograms in October 1997 and 
September 1998, revealed no actual kidney stone but rather a 
small renal calculus, measuring 2 millimeters, in the midpole 
region of his left kidney.  The medical evidence does not 
show that the veteran requires special diet or drug therapy, 
or an invasive or non-invasive procedure more than two times 
per year to treat his service-connected kidney disorder.  The 
stent surgeries for left kidney obstruction were each 
approximately one year apart from each other, indicating also 
the frequency of the veteran's colic attacks were once per 
year.  There is no evidence of recurrent kidney infection or 
that the veteran requires catheter drainage.  

Accordingly, in consideration of the above, it is the Board's 
judgment that the veteran's current symptomatology more 
closely approximates the criteria for a 20 percent rating 
under Diagnostic Code 7509.  As frequent colic attacks with 
kidney infection have not been demonstrated by the evidence, 
a 30 percent rating (much less rating the kidney stones under 
the criteria for renal dysfunction for severe impairment) is 
not warranted.  Consideration has been made for rating the 
scars which were residual to the prior stone removal 
surgeries.  However, the surgical scars were not described as 
being symptomatic at any time during the veteran's treatments 
and on VA examination in August 1999.  The current criteria 
for a separate compensable evaluation for the scars have not 
been satisfied.

Because the evidence in this case is not approximately 
balanced, the benefit-of-the-doubt doctrine does not apply, 
and the veteran's claim for an increase rating in excess of 
20 percent for his service-connected kidney stones must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(1999), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(1999).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An increased evaluation in excess of 20 percent for service-
connected kidney stones is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

